Citation Nr: 1048472	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-23 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 30 percent for a right knee 
disability prior to May 26, 2010, and to a rating higher than 40 
percent since.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 
1979 to December 1982.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which 
continued the 30 percent rating assigned to the Veteran's right 
knee disability.  The Veteran appealed for a higher rating.  In 
July 2010, the RO increased the rating to 40 percent disabling 
effective the date of a VA examination, May 26, 2010.  The 
Veteran has continued to appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded). 

In September 2010, the Veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge (AVLJ), commonly 
referred to as a Travel Board hearing.  A transcript of this 
hearing is associated with the claims folder.  At the hearing, 
the Veteran alleged that his condition had worsened substantially 
since his most recent VA examination in May 2010.  So the appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC for a new VA examination.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

Although the Veteran's most recent VA examination for his right 
knee disability was in May 2010, he specifically testified at his 
hearing before the Board in September 2010 that his symptoms had 
worsened substantially in the few months between the examination 
and the hearing.  The Board attempted to clarify how his knee 
disability had actually worsened, to which the Veteran replied 
that his knee had become increasingly and noticeably more painful 
since May.  As such, the Veteran has clearly testified that his 
right knee disability has worsened since the time of his last VA 
examination, and VA is therefore required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected disability.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).

The Board also requests additional comment on the stability of 
the Veteran's right knee.  Both the March 2009 and May 2010 VA 
examinations noted no evidence of ligamentous instability.  
However a June 2008 VA kinesiotherapy note indicates that the 
Veteran has a diagnosis of "unstable" knee.  The Board requests 
thorough findings on stability testing of the right knee and, if 
possible, an explanation of whether there is any difference 
between an unstable knee and ligamentous instability in the knee.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
examination to assess the current severity 
of his right knee disability.  The examiner 
is asked to specifically comment on the 
stability of the right knee and reconcile 
any findings with the past diagnosis of 
"unstable" knee.  The claims file, 
including a complete copy of this remand, 
must be made available to the examiner(s) 
for review of the pertinent medical and 
other history.  Advise the Veteran that 
failure to report for this examination, 
without good cause, may have adverse 
consequences on his claim.

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


